DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
claim 11 is directed to a system comprising  posterization standard, one or more set pieces, one or more actors and a first segment of live action film but doesn’t recite how these elements are part of a machine or how a machine is related to claimed elements. Posterization standard is a set of rules which is not a hardware or machine, one or more actors are human, not a hardware or a machine, one or more set pieces are objects but is not related to hardware or machine in the claim and a live action film is an element is not related to hardware or machine. Therefore claim 11 is not directed to a machine. Claim 11 is not directed to a process as there are no steps of a method. Claim 11 is not a composition of matters because posterization standard, one or more actor are not matters and there is no composition of different elements. Claim 11 is not directed to manufacturing because claim 11 doesn’t recite any composition of any physical elements.
Claims 12-16 also are also not directed to any valid categories of patent eligible subject matters for the same reasons stated for claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 12 depends on claim 1 but claim 1 is cancelled.
	Claim 13 recites, “The system, further comprising”. However, it is not clear on what claim 13 depends on. 
	Claim 14 depends on claim 3 but claim 3 is cancelled.
	Claim 15 depends on claim 3 but claim 3 is cancelled.
Claim 16 depends on claim 3 but claim 3 is cancelled.

For the above reason the scopes of claims 12-16 are not clear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1-4 of U.S. Patent No.. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 11 and 13 are directed to a system and the functionality of the system can be performed by the steps of claims 1-4 of Patent  11094099.

Claims correspondence
Instant application
11, 13
Patent 11094099
1, 2, 3, 4



Instant application
Claim 11
Patent 11094099
Claim 1
A system for producing hybrid animation, comprising:
A method of producing hybrid animation, said method comprising: 
a posterization standard comprising a line work standard, a color palette, a plurality of color blocks characterized by one or more hard edges and gradient transitions;
establishing a posterization standard comprising a line work standard, a color palette, a plurality of color blocks characterized by one or more hard edges, and a gradient transition associated with each of said one or more hard edges,
one or more set pieces prepared in accordance with a first set of theatrical paint colors comprising one or more set colors to complement the color palette and a first cyclorama tone; 
wherein said step of establishing a posterization standard comprises: (a) establishing a character design guide comprising a first theatrical makeup kit including one or more makeup colors to complement said color palette, and a first set of reference photographs; and (b) establishing a set design guide comprising a first set of theatrical paint colors including one or more set colors to complement said color palette, and a first cyclorama tone; 
one or more actors prepared in accordance with a first theatrical makeup kit comprising one or more makeup colors to complement the color palette and a first set of reference photographs; and 
 said one or more visual elements comprising one or more actors and one or more set pieces; and
a first segment of live-action film comprising the one or more prepared actors performing live among the one or more prepared set pieces.
filming said one or more actors performing live among said one or more set pieces to capture a first segment of live-action film.





Allowable Subject Matter
Claims 11-16 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter: 

	Independent claim 11 is allowable over prior art because  
Nugumanov et al. (US Pat. Pub. No. 20170213576, “Nugumanov”)  teaches, A system  (Fig.2 ) for producing hybrid animation, ([0013] “……Motion classification based on Deep Learning Network which is learned from pre-rendered realistic 3D animations from different angles and different textures may also be used”), comprising: 
establishing a posterization standard ([0032] “…..The images are converted to a comic-like appearance by normalizing the image, posterizing”) but is silent about a posterization standard comprising a line work standard, a color palette, a plurality of color blocks characterized by one or more hard edges and gradient transitions.
Nedzved et al. ("Line Object Recognition in Low Contrast Color Images” 8th International Conf. on Pattern Recognition and Information Processing (PRIP'2005), May 18-20, 2005, Minsk, Belarus. pp.291-294 “Nedzved”) teaches, 
a posterization standard comprising a line work standard, a color palette, a plurality of color blocks characterized by one or more hard edges and gradient transitions; (Nedzved Page 3 Left Column, 3. POSTERIZATION: Reducing of spectral features allows to cut a noise and to define boundaries of the supposed objects more accurately. However using of pseudo color spaces brings far better quality of defining features. 
Page 3 Left Column: Fig. 4 Gradient morphological filtration (a) and area image of thinning (b)
The number of areas can be achieved (Fig. 4b). Some of them characterize the line objects. Profile for perpendicular cut of line object is similar to Gaussian distribution and have only one supremum”
Here boundaries are hard edges, gradient morphology refers gradient transition, see Fig. 4, Section 4 extracts edges and gradient transition for posterization. Section 5 extracts line object. 
Page 2 left column describes color palette for posterization. “Due to color space dimension reducing a lot of noise can be eliminated. In addition the original color space should be close in with human perception for clear boundaries detection. For these reasons the combination of Lab and HSB color spaces was chosen to carry out the posterization on the first step of the proposed method.”)
 Dorner et al.( US patent publication: 2015/0378999) teaches, one or more set pieces prepared in accordance with a first set of theatrical paint colors comprising one or more set colors to complement the color palette  ([0053]….”For example, collections of interior decoration, furniture, car styling, paint schemes, to name a few, could also benefit from the efficient data and/or color palette searching discussed herein”)
a first segment of live-action film comprising the one or more prepared actors performing live among the one or more prepared set pieces. (Nugumanov [0032] “[0032] Live comics capturing is a process for converting raw video and audio data from camera and microphone, respectively, to comic-like storyboard using signal processing and classification. [0035] The system analyzes the data from the sensors and seeking for signal interdependencies to choose and arrange key storytelling frames.  The data from the gyroscope indicates periods of fast movement and periods of slower movement.  The faster movement may be characterized as an action sequence, while the slower period may be a lull in the action”).
However no combination of prior art fails to expressly teach, “one or more set pieces prepared in accordance with “a first cyclorama tone” and  “one or more actors prepared in accordance with a first theatrical makeup kit comprising one or more makeup colors to complement the color palette and a first set of reference photographs”; 

	Assuming claim 12-16 depends on claim 11, claims 12-16 are also allowable over prior art by virtue of dependency.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612